 



Exhibit 10.7
FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT
     This First Amendment to Purchase and Sale Agreement (the “First Amendment”)
is made and entered into as of August 11, 2005 by and among Patrick Henry
Associates, L.P., a Delaware limited partnership (the “Seller”), and Columbia
Equity Trust, Inc., a Maryland corporation (the “Purchaser”) with reference to
the following facts:
RECITALS:
     A. Purchaser and Seller have entered into that certain Purchase and Sale
Agreement, dated as of August 5, 2005 (the “Contract”); and
     B. Both parties desire to further amend and modify the Contract as set
forth below.
     NOW, THEREFORE, for and in consideration of the agreements and obligations
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, Purchaser
and Seller agree as follows:
TERMS
1. Purchase Price. The Purchase Price (as defined in the Contract) is changed to
FOURTEEN MILLION FIVE HUNDRED THOUSAND and 00/100 DOLLARS ($14,500,000).
2. Inspection Period. Purchaser shall have no further right to terminate the
Contract pursuant to Section 3.2(a) thereof.
3. Ratification. Except as modified by this First Amendment, the Contract
remains in full force and effect.
4. Counterparts. This First Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which, taken together,
shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
as of the date first set forth above.

                      SELLER:
 
                    PATRICK HENRY ASSOCIATES, L.P.
 
                    By:   SAP IV Patrick Henry NF GP L.L.C.,         its sole
general partner
 
                        By:   SAP IV Manager, Inc.             its manager
 
               
 
          By:   /s/ Richard A. Wilpon
 
               
 
          Its:   Senior Executive Vice President

              PURCHASER:
 
            COLUMBIA EQUITY TRUST, INC.,     a Maryland corporation
 
       
 
  By:   /s/ Clinton Fisch
 
       
 
  Its:   Director of Acquisitions

 